IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: REAPPOINTMENT TO MINOR           :     NO. 389
                                        :
COURT RULES COMMITTEE                   :     MAGISTERIAL DOCKET




                                   ORDER


PER CURIAM:



            AND NOW, this 20th day of July, 2015, Magisterial District Judge Jerry G.

Cartwright, Jr., Lawrence County, is hereby reappointed as a member of the Minor

Court Rules Committee for a term of three years commencing September 6, 2015.